DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/8/21 has been considered and entered.  Claims 1-19 remain in the application.

In light of the amendment filed 11/10/21, the 35 USC 112 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (3,775,121) in combination with Chakravorty (5,112,448) further in combination with Reddy et al. (2016/0113121).

Sharp (3,775,121) fails to teach removing the catalyst layer and adjacent the substrate (step 2).
Chakravorty (5,112,448) teaches a similar process whereby on a substrate a polyimide insulation layer (20) is applied and then a via is formed there between whereby coating is applied to form an interconnect structure.  The removing the layer (20) is performed by lithography and catalyst layers (24/26) are applied on both the layer (20) and substrate (22).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sharp (3,775,121) process to form the substrate having a patterned layer thereof as evidenced by Chakravorty (5,112,448) with the expectation of achieving similar success.
Sharp (3,775,121) in combination with Chakravorty (5,112,448) fails to teach forming the deactivating/blocking layer on the substrate and removing the blocking layer in areas desired to be coated instead of the reverse of forming a catalyst on a substrate and deactivating in areas not desired to be coated.
Reddy et al. (2016/0113121) teaches a similar process whereby a catalyst can be applied first to a substrate and deactivated or the reverse whereby a substrate can be coating with a blocking agent before a catalyst is applied to form a patterned metal layer by subsequent plating on the catalyst (abstract).
Regarding claims 1 and 18, Sharp (3,775,121) teaches deactivating the catalyst in areas not desired to be plated and in combination with Chakravorty (5,112,448) would teach areas (20) not desired to be plated and areas there between to be plated.  Reddy et al. (2016/0113121) teaches coating with a blocking agent before a catalyst is applied to form a patterned metal layer by subsequent plating on the catalyst (abstract).
Regarding claim 2, the via between material (20) is formed prior to applying catalyst thereto Chakravorty (5,112,448).

Regarding claims 7-9, the resin used as a blocker for catalyst is polyimide Chakravorty (5,112,448) and a solvent is included Sharp (3,775,121)(col. 5, line 39 – col. 6, line 65).
Regarding claim 10, Sharp (3,775,121) teaches a polyimide substrate.
Regarding claim 11-13, Chakravorty (5,112,448) teaches lithographic patterning using a UV light and also teaches etching can be done by ion-milling even though it is for a different purpose it teaches the use thereof for removing material and would be suggested to provide similar success as to the UV light (col. 3, line 20 – col. 4, line 42).
Regarding claims 14 and 15, the catalyst can include palladium, platinum, nickel, gold, silver, etc. (Sharp (3,775,121) - col. 2, lines 34-56). 
Regarding claims 16,17 and 19, removal of the coating is performed in a pattern for printed circuits (Sharp (3,775,121) - col. 1, lines 60-63).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,699,914 in view of Andricacos et al. (6,911,229). The difference between the instant application and the US Pat No 9,699,914 is in the instant application the blocking layer is applied and treated to form a pattern instead of being formed on the substrate selectively in a pattern, however, these techniques are interchangeable and both produce a “patterned layer” and would be expected to produce similar success.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art fails to teach forming a blocking agent directly ona substrate and then applying a catalyst layer as oppose to the reverse of applying a catalyst and then deactivating.
Reddy et al. (2016/0113121) teaches a similar process whereby a catalyst can be applied first to a substrate and deactivated or the reverse whereby a substrate can be coating with a blocking agent before a catalyst is applied to form a patterned metal layer by subsequent plating on the catalyst (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715